Citation Nr: 1425197	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-42 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for right knee chondromalacia patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to October 1974, and from November 2004 to May 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran and D.F. presented testimony before the undersigned Veterans Law Judge at a videoconference hearing in January 2013. 

The claim was remanded by the Board to the RO via the Appeals Management Center (AMC) in March 2013.  It has been returned to the Board for appellate review.  

The file consists of electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

Throughout the period of the claim, the Veteran's right knee chondromalacia patella has been manifested by painful limitation of flexion; flexion is not limited to less than 45 degrees; neither limitation of extension, lateral instability, subluxation, nor locking of the knee, nor other tibial and/or fibular impairment has been present.


CONCLUSION OF LAW

The criteria for entitlement to a rating greater than 10 percent for right knee chondromalacia patella have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257-5261 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions in this matter.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and their representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a) (West 2012); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided adequate VCAA notice with respect to his claim in an April 2009 letter, prior to the April 2010 rating decision on appeal.  As such, VA has satisfied its duty to notify with respect to the Veteran's claim. 

Duty to Assist 

The duty to assist, which includes assisting the claimant in the procurement of relevant records, has been met.  See 38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159(c) (2013).  The RO obtained the Veteran's service treatment records and VA treatment records.  No other relevant records have been identified by the Veteran.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c) (4) (2013).  In relation to the claim on appeal, the Veteran was provided with multiple VA examinations, the most recent of which was conducted in May 2013 subsequent to the Board's remand.  The examination addressed all relevant rating criteria and was adequate for rating purposes.  

In sum, VA has satisfied its duty to assist with respect to the Veteran's claim.

II.  Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. 

It is the intention of the rating schedule to recognize any painful, unstable or malaligned joint, due to healed injury, by assigning at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59 (2013).  38 C.F.R. § 4.59 provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, including for residuals of injuries in non-arthritis contexts.  Burton v. Shinseki, 25 Vet. App. 1, 4-5 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010. 

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II. 

Flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Removal of semilunar cartilage warrants a 10 percent evaluation if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013). 38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

VA's General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel has also held that separate ratings may be assigned for disability of the same joint under Diagnostic Codes 5260 (for limitation of flexion) and 5261 (for limitation of extension).  VAOGCPREC 9-2004 (September, 2004). 

In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.



III.  Factual Background and Analysis

At his January 2013 hearing before the undersigned, the Veteran testified that he was having severe right knee problems, and that the manifestations had worsened since his last VA examination in 2011.  He and his wife testified that he has been falling more frequently due to the pain and symptoms of the right knee disability.  He described falling in the tub as well as while walking.  He indicated that he is now afraid he will fall when his wife goes to work and nobody will be around to help him.  His wife indicated that they used to engage in activities such as tennis but he can no longer do such an activity.  She explained that she comes home from work and finds that he has been in bed for long periods of time. He informs her that he cannot move his knee to get out of bed.  He endorsed additional pain and limitation of motion.  The Veteran further testified that he has received injections in the right knee recently for his pain and other symptoms.  Although he is receiving Social Security Administration benefits, he told the undersigned that the benefits are not based upon disability of the right knee. 

The record is uncontroverted inasmuch as no examination report relevant to this decision shows flexion limited to less than 45 degrees or limitation of extension.  In brief, service connection was granted for the right knee disability in April 2010 based on a March 2009 application to reopen a previously denied claim.  VA examination of the right knee in May 2009 showed normal X rays of the knee and noted that the knee was stable.  On direct examination the knee was tender to palpation along the medial and lateral facets of the patella.  There was no appreciable effusion.  Range of motion was extension to 0 degrees and flexion to 110 degrees.  Repetitive testing resulted in no additional loss of motion or other function in the knee.  The examiner reviewed the entire record and assessed right patella chondromalacia.  

A report of VA examination in April 2011 reflects right knee active range of motion lacking 5 degrees of extension and flexion to 95 degrees limited secondary to pain.  After repetitive range of motion his pain on range of motion was unchanged.  He was stable to varus and valgus stress.  He had a negative Lachman's test, posterior drawer sign and McMurray's test.  In July 2011, the examiner commented that on additional examination of the right knee, there was no effusion present and the overlying skin was intact.  On palpation, there was mild medial joint line and medial and lateral facets of the patella tenderness but no lateral joint line tenderness.  He had a positive patellar grind test.  Range of motion was from 0 degrees (full) extension to approximately 125 degrees of flexion limited thereafter by pain.  He had some mild patellofemoral crepitus noted throughout all range of motion.  There was no increase in pain or increase in loss of motion with repetitive range of motion testing.  Ligaments were stable to anterior and posterior drawer testing, Lachmans testing as well as varus and valgus stress at 0 and 30 degrees.  He had a negative McMurray's and negative Apley's test.  The diagnosis was mild osteoarthritis of the right knee.  The examiner felt that the Veteran's combined orthopedic problems would restrict him to sedentary work but would not preclude employment.  

The Veteran underwent VA examination in May 2013.  He reported giving way and painful motion.  The Veteran had range of motion of the right knee of 130 degrees flexion without pain and 0 degrees extension.  He was stable to varus and valgus stress.  There was no reduced motion with repetition.  He had negative Lachman's test, posterior drawer sign and McMurray's test.  There was no patellar subluxation or dislocation.  There were no "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  He used braces regularly to walk.  The examiner noted that arthritis was not noted on X-rays.  The examiner opined that the right knee impairment did not impact the Veteran's ability to work.  

VA treatment records reflect that the Veteran underwent a series of Supartz (25mg/2.5ml of sodium Hyaluronate) injections in 2013, the last being administered in July 2013.  Additionally, the records show that he walks with an antalgic gait and uses a cane and hinged knee brace on the right knee.  

In short, the evidence demonstrates that the Veteran's right knee disability is manifested by limitation of flexion, but flexion is not limited to less than 45 degrees, as required for a higher rating.  Moreover, there has been only one instance of limitation of extension, to five degrees, which is noncompensable.  In addition, there is no objective evidence of weakness, incoordination, lack of endurance, or fatigability, which results in additional functional limitation.   

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  In particular, the Board notes that the evidence shows that the disability is not manifested by recurrent subluxation or lateral instability (Diagnostic Code 5257), locking (Diagnostic Code 5258), or impairment of the tibia or fibular (Diagnostic Code 5262).  Although the Veteran has described falling due to this knee disability, objective testing of the stability of the joint (e.g., Lachman's, posterior drawer, and McMurray's tests) has remained consistently normal throughout the appeal.  Without such objective evidence of actual instability, a separate rating is not warranted on that basis.

For these reasons, the Board finds that the evidence supports the currently assigned10 percent disability rating.  No increased rating or separate rating is warranted.

Other Considerations

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the assigned rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the manifestations of the disability, limitation of motion due to pain, are contemplated by the schedular criteria.  His subjective complaint of instability has also been considered to determine whether a separate rating is warranted; however, as explained above, although the schedule allows for such a separate rating, the objective evidence in this case demonstrates that it is not warranted here.  Therefore, referral for extra-schedular consideration is not in order.


ORDER

An initial disability rating in excess of 10 percent for right knee chondromalacia patella is denied.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


